DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/23/2022 to claims 10 and 17 have been entered. Claims 10, 14, 16-20 and 22-24 and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
	Election/Restrictions
Applicant’s election of Group II, drawn to a method of treating cartilage disorders in the reply filed on 6/2/2020 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 16-17, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. PGPUB 2011/0014251) in view of Rocha et al (2014, J. Proteome Res., 13: 1045-1054; plus Supplemental; reference U), Wu et al (2013, J. Cell. Physiol. 228: 938–944), Rosenthal et al (2011, Arthritis & Rheumatism, 63(2): 401-411) and Colombo et al (2014, Annu. Rev. Cell Dev. Biol., 30:255–89; reference V).
Regarding claims 10, 17, 19 and 23, Ray teaches that “microvesicles" are also known as "exosomes" (see paragraph [0056]), and that microvesicles are useful for treatment of diseases and for tissue repair via injection to the target tissue in mammals (see paragraphs [0018], [0019], [0221] and [0222]). Regarding claims 10 and 19, Ray teaches that the microvesicles can be collected from specific cell types that are differentiated from stem cells and thereby used to target specific tissues for repair or regeneration (see Table 1). Regarding claims 10 and 19, Ray teaches that examples of tissues that may be treated include cartilage (see paragraphs [0114] and [0125]). Regarding claims 10, 16, 19 and 22, Ray teaches that the stem cells which may be differentiated can be any of several types of stem cells, including both embryonic stem cells, adult stem cells, and specifically mesenchymal stem cells from different tissues (see paragraphs [0016] and [0189]).
Ray does not teach that the exosomes are isolated from adipose-derived stem cells differentiating into chondrocytes. 
	Regarding claims 10, 16, 19 and 22, Rocha teaches that material secreted from cells derived from bone marrow mesenchymal stem cells triggered to differentiate toward chondrocytes contains several factors that are needed for cartilage formation, including markers of cartilage development such as versican, along with CD63, CD81, FLOT1 and ANXA5, and have therapeutic potential for the repair of cartilage (see abstract and pages 1050-1051 and Supplemental Table 1).
Regarding claims 10, 16, 19 and 22, Rosenthal teaches versican is found in extracellular vesicles in cartilage (see Tables 1 & 2 and page 408). 
Regarding claims 10, 16, 19 and 22, Wu teaches that due to the large numbers of cells that can be harvested with relatively little donor morbidity, adipose-derived stem cells are considered to be an attractive alternative to bone marrow derived mesenchymal stem cells (see abstract). Regarding claims 10, 16, 19 and 22, Wu teaches adipose tissue derived mesenchymal stem cells (ASCs) are useful for differentiation into chondrocytes and that there is increased cartilage formation by co-culture of ASCs with chondrocytes (see abstract). Regarding claims 10, 16, 19 and 22, Wu teaches once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation (see page 940).
Regarding claim 10, Colombo teaches that ALIX and TSG101 are proteins associated with microvesicles (see page 269), and that ICAM1 and EpCAM can be found on microvesicles (see pages 265 and 277).  
It would have been obvious to combine Ray with Rocha, Rosenthal and Wu to use exosomes are derived from ASCs differentiating into chondrocytes to treat cartilage in Ray’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using exosomes are derived from stem cells differentiating into chondrocytes to treat cartilage in Ray’s method because Ray teaches that exosomes from differentiated stem cells are useful for treating tissues including cartilage, and Wu establishes that once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation. The skilled artisan would have been motivated to use exosomes are derived from ASCs differentiating into chondrocytes to treat cartilage in Ray’s method because Rocha teaches that such cellular secretions from differentiating bone marrow derived mesenchymal stem cells contains several factors that are needed for cartilage formation while Rosenthal teaches important factors identified by Rocha are found in extracellular vesicles, and Wu establishes that ASCs are attractive alternative to bone marrow derived mesenchymal stem cells.
It would have been obvious to combine Ray in view of Rocha, Rosenthal and Wu with Colombo to use exosomes expressing CD63, CD81, ALIX, FLOT1, ICAM1, EpCam, ANXA5 and TSG101. A person of ordinary skill in the art would have had a reasonable expectation of success in using exosomes with the claimed markers because while the references are silent as to the markers on the exosomes, the exosomes of Ray in view of Rocha, Rosenthal and Wu are made by the same method as the exosomes used in the claims, and they are useful for the same purpose as the exosomes in the claims. Additionally, Rocha establishes that stem cells undergoing chondrogenic differentiation express CD63, CD81, FLOT1 and ANXA5, and Colombo teaches that ALIX and TSG101 are proteins associated with microvesicles, and that ICAM1 and EpCAM can be found on microvesicles. The skilled artisan would have been motivated to use exosomes that are derived from ASCs differentiating into chondrocytes in Ray’s method because Rocha teaches that such cellular secretions from differentiating bone marrow derived mesenchymal stem cells contains several factors that are needed for cartilage formation while Rosenthal teaches important factors identified by Rocha are found in extracellular vesicles, and Wu establishes that ASCs are attractive alternative to bone marrow derived mesenchymal stem cells. Therefore the cited art taken as a whole demonstrates a reasonable probability that the exosomes made by the method Ray in view of Rocha, Rosenthal and Wu appear to be either identical or sufficiently similar to the claimed exosomes that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.		
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. PGPUB 2011/0014251) in view of Rocha et al (2014, J. Proteome Res., 13: 1045-1054), Wu et al (2013, J. Cell. Physiol. 228: 938–944), Rosenthal et al (2011, Arthritis & Rheumatism, 63(2): 401-411) and Colombo et al (2014, Annu. Rev. Cell Dev. Biol., 30:255–89) as applied to claims 10, 14, 16-17, 19-20 and 22-23 above, and further in view of Pietrzkowski (U.S. PGPUB 2011/0275078).
The teachings of Ray in view of Rocha, Rosenthal, Wu and Colombo are discussed and relied upon above.
Ray does not teach that the concentration of exosomes in the treatment is 1 to 1000 micrograms per milliliter.
Regarding claims 18 and 24, Pietrzkowski teaches that doses of treatments of exosomes can be 1 to 1000 micrograms per milliliter (see paragraph [0054]).
It would have been obvious to combine Ray in view of Rocha with Pietrzkowski to use a dose of 1 to 1000 micrograms per milliliter of exosomes in Ray’s treatment method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a dose of 1 to 1000 micrograms per milliliter in Ray’s method because Pietrzkowski teaches that these doses are suitable for treatments. The skilled artisan would have been motivated to use a dose of 1 to 1000 micrograms per milliliter in Ray’s method because Pietrzkowski teaches that these doses are suitable for treatments.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant highlights the amendment to the claim wherein the exosomes express several markers, and applicant alleges this feature is not taught by the cited references. However, as discussed above, each of the claimed markers is either taught by Rocha to be known to be secreted by stem cells undergoing chondrogenic differentiation, or taught by Colombo to be known to be on microvesicles. Importantly, the rejection is over the obviousness to use exosomes are derived from ASCs differentiating into chondrocytes to treat cartilage in Ray’s method, and therefore the rejection is over exosomes made in the same way as applicant’s exosomes. Therefore, since both are derived from ASCs differentiating into chondrocytes, it appears that they would both have the same expression pattern. 
Applicant points to the attached declaration by Choi, an inventor on the instant application, and alleges that they have demonstrated surprising effects achieved by embodiments of the present application. The declaration by Choi compared the effects of ASC derived exosomes and bone marrow MSC derived exosomes to enhance proteoglycan production in some unknown system. While the declaration details the purification method of the exosomes, it is totally silent as to what cells, if any, received the treatment of exosomes. It is assumed that the treatment assay was conducted in vitro as the method discusses media changes, but the declaration does not specifically state how or where the treatment occurred. It is also noted that the images in the declaration are not clear and only show a gray circle and rectangle for each group. While the declaration does include a graph showing the amount of proteoglycan staining for each group, this graph does not provide any information as to what cells, if any, in vitro or in vivo, are producing the proteoglycan. Importantly, the claimed method recites one active step, a step of administering exosomes to a mammal in need thereof. The declaration does not address this singular active step in the claimed method. Again, as the experiment in the declaration discusses media changes, it appears that the method in the declaration is some sort of in vitro assay. Therefore the experiment in the declaration is not commiserate in scope with the claimed method. Additionally, the declaration does not relate the result to any prior art to establish how/why their results are unexpected. Furthermore, the primary reference Ray specifically teaches using exosomes from stem cells from various tissue sources and the rejection above specifically highlights that it was predicted that exosomes from ASCs would be useful for treating cartilage. Therefore this argument is not persuasive. 
Applicant alleges that the other secondary references to not remedy the alleged deficiencies above. However, as applicant’s alleged deficiencies were not persuasive, this argument is not persuasive. 	
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653